DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,255,082 and US Patent No. 10,747, 557 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ali Assar on 04/13/2021.
Please amend claims 15-19 and add claims 21-25 as follows (new dependent claims 21-22 are similar to claims 2 and 3, new claims 23-25 are similar to claims 1-3 and no scope change):
15. (Canceled).
16. (Canceled).

18. (Canceled).
19. (Canceled).

21.	(New) The non-transitory machine readable medium of claim 20, wherein the operations comprise:
	creating a temporary array.

22.	(New) The non-transitory machine readable medium of claim 21, wherein the operations comprise:
	populating the temporary array with transparency data of the video.

23.	(New) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
	identifying a video on a user device comprising a visible display region and a non-visible region;
	determining a grayscale video of the video and a color video of the video;
	playing the grayscale video of the video and the color video of the video within the non-visible region of the user device;

	displaying, in the visible display region of the user device and based upon the alpha color pixels associated with the grayscale video and the color video, the video within a canvas overlaying content of a webpage displayed through a user interface.

24.	(New) The computing device of claim 23, wherein the operations comprise:
	creating a temporary array.

25.	(New) The computing device of claim 24, wherein the operations comprise:
	populating the temporary array with transparency data of the video.

Allowable Subject Matter
 	Claims 1-14 and 20-25 would be allowable.
Regarding claims 1, 20, and 23, prior art Nguyen et al. as modified by Smolic et al.  discloses a method  and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations and further teaches identifying a video on a user device comprising a visible display region and a non-visible region; determining a grayscale 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616